United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                 March 16, 2005

                                                             Charles R. Fulbruge III
                                                                     Clerk

                                 04-60879
                             Summary Calendar



COASTAL CARGO AND INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA,

                                                            Petitioners,

                                   Versus

  JOSEPH FLOWERS AND DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
           PROGRAMS, UNITED STATES DEPARTMENT OF LABOR

                                                            Respondents.



            Appeal from the United States Department of Labor
                           Benefits Review Board
                              BRB No. 03-0817


Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:1

       Petitioner appeals an award of attorney’s fees by the Benefits

Review Board in the amount of $4,515.00 to the claimant pursuant to

section 28(a) of the Longshore and Harbor Workers’ Compensation

Act.       33 U.S.C. § 928(a).   Respondents seek an additional $937.50

in fees for prosecuting this appeal.        For essentially the reasons



       1
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                     -1-
stated in the Benefits Review Board’s decision, we AFFIRM the award

of $4,515.00.   We award an additional $937.50 to claimant for the

fees and costs incurred in prosecuting this appeal.    This is the

amount claimant requests and petitioners have not challenged its

reasonableness.




                                -2-